STONE, C.
It would seein that the act which constituted the crime of which the defendant was found guilty, was the false alteration and raising of an order for merchandise, from a smaller to a larger sum, “ with the intent to in jure or defraud.” The testimony offered in defense, and which was ruled out, would have tended to show that Curtis, who drew the order, owed the defendant a greater sum than the order called for, either at the time it was drawn,’ or after it was raised. There was no error in ruling this evidence out. It could not tend to show any authority to alter the order, could not tend to disprove the alleged alteration, and could not shed any light on the defendant’s intent,’if he did alter and raise the order, as charged.. There is no error in the record, and the judgment of the Circuit Court must be affirmed.